Proceeding *533pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated October 21, 1991, which, after a hearing, denied the petitioner’s request to expunge a report maintained in the New York State Central Register of Child Abuse and Maltreatment.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
We do not agree with the petitioner’s contention that the respondent erred in denying his request to expunge a report maintained in the Central Register of Child Abuse and Maltreatment. Pursuant to Social Services Law § 422, such a report will not be expunged if it is determined that there is "some credible evidence” of maltreatment. Here, the evidence presented at the hearing showed that the petitioner had punched a child in the area of her left eye, leaving a swollen and red mark above the eye which was still visible a week after the incident. The petitioner admitted that he struck the child in the area of her left eye, although he attempted to minimize his action as only "cuffing” the child and not as "hitting” her. Moreover, although the petitioner claimed that the mark above the child’s eye had been the result of an earlier accident where she had fallen off her bicycle, it is significant that the doctor who had treated both injuries and, thus, was in a position to distinguish between the two injuries, was the person who had initiated the report to the Central Register in the first instance.
Since there is substantial evidence to support the finding that the petitioner struck the child near her eye, leaving a mark, and to support the conclusion that there was maltreatment, we shall not disturb the respondent’s determination denying the request for expungement (see, Matter of Mary Y. v Perales, 186 AD2d 325; Matter of Sellnow v Perales, 158 AD2d 846; Matter of Golden v Department of Social Servs., 155 AD2d 853). Thompson, J. P., Balletta, O’Brien and Florio, JJ., concur.